DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 22-25, 27-30, and 32-39 in the reply filed on May 24, 2022 is acknowledged.

Status of Claims
Claims 21-40 are pending in the instant application. Claims 26, 31, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 21-25, 27-30, and 32-39 are under examination on the merits in the instant case.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: Paragraph 00220 discloses “iCas9”, which is identified as “amino acids 36-1403 of SEQ ID NO:1”. However, the paragraph is under the heading of “(2) dCas9-p300”. Hence, it is unclear how “iCas9” relates to “dCas9”. 
Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional applications, Application Nos. 61/831,481, 61/839,127, 61/904,911, 61/967,466, and 61/981,575, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The aforementioned provisional applications do not describe the instantly claimed composition as they are completely silent regarding the fusion protein comprising p300. 
Accordingly, the effective filing date for claims 21-25, 27-30, and 32-39 will be the filing date of the PCT application, which was filed on June 5, 2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 39 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 39 recites a “cell” comprising an isolated polynucleotide. Since the claim does not specify that the cell is isolated, the claimed cell reads on an in vivo cell within a human organism, which is patent ineligible. 
For examination purpose, the cell will be interpreted as an isolated cell. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “(amino acids 36-1403 of SEQ ID NO: 1).” It is unclear whether the parenthetical recitation is part of claim limitation. 
Claims 38-39 recite the limitation "the isolated polynucleotide of claim 35".  There is insufficient antecedent basis for this limitation in the claims. Note that claim 35 does not recite an “isolated polynucleotide”. For examination purpose, “claim 35” recited in claims 38-39 will be interpreted as “claim 37”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 27-30, and 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a fusion protein comprising a Cas polypeptide and a p300 polypeptide. The instant specification discloses that the function/utility of the claimed fusion protein is “for synthetic transcription modulation” “thus allowing changes in gene expression and/or epigenetic status.” See paragraphs 00100 and 00105. Further, claim 32 recites that “the fusion protein activates transcription of a target gene by activating regulatory elements.” As such, the instantly claimed fusion protein must provide the function of modulating (e.g., activating) target gene transcription. 
Regarding the genus of “Cas” within the claimed fusion protein, the instant specification at best discloses use of “dCas9” presumably from Streptococcus pyogenes. See Example 23. 
Regarding the genus of “p300 histone acetyltranferase effector domain that includes “mutant human p300 protein, or fragments thereof”, the instant specification at best discloses use of “p300 Core WT” as the single species forming the claimed fusion protein. In fact, paragraph 00357 of the instant specification points out Figure 62 and discloses that “mutating residues in the p300 HAT domain causes a loss of its ability to activate gene expression.” (emphasis added). Now, see Figure 62 copied below.

    PNG
    media_image1.png
    517
    759
    media_image1.png
    Greyscale

As shown above, the fusion protein comprising a mutant p300 fragment (e.g., D1399Y, Y1467F) failed to have the activity/function intended as well as claimed by the claimed fusion protein. Indeed, a post-filing reference by Hilton et al. (Nature Biotechnology, 2015, 33:510-517, applicant’s citation) corroborates that “intact p300 Core acetyltransferase activity was required for dCas9p300Core-mediated transactivation.” (emphasis added). See page 511. Hence, it is clear that not all fragments of wild-type human p300 protein as claimed and as encompassed by the instant claims can form the claimed fusion protein, and the fusion protein comprising a single species of “dCas9” and a single species of “p300 Core WT” having the intended/claimed function is not a representative number of species within the claimed genus encompassing a substantial variation of structurally different species in view of the highly unpredictable nature of the claimed subject matter and the lack of relevant prior art knowledge pertaining to the claimed subject matter. 
See MPEP §2163 for the following: “The written description requirement for a claimed genus must be satisfied through sufficient description of a representative number of species…A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus… The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when…the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”” (emphasis added). 
In light of the above, the instant specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented the genus claimed in the instant case. 
Accordingly, claims 21-25, 27-30, and 32-39 fail to comply with the written description requirement. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 27-30, and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,676,726 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘726 patent claims directed to a fusion protein comprising a Cas polypeptide domain and a p300 core polypeptide domain. 

Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,155,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘796 patent claims directed to a polynucleotide encoding a fusion protein comprising a Cas polypeptide domain and a p300 core polypeptide domain. 

Claims 21-25, 27-30, and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/471,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and encompassed by the ‘935 claims drawn to a system comprising a fusion protein comprising a Cas polypeptide domain and a p300 core polypeptide domain. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635